Appeal from a judgment of the County Court, Kings County, convicting appellant of manslaughter in the first degree, from the sentence imposed, and from each and every intermediate order therein made. Judgment affirmed. No opinion. No separate appeal lies from the sentence or from the intermediate orders, which have been reviewed on the appeal from the judgment of conviction. Wenzel, Acting P. J., Beldoek, Ughetta and Kleinfeld, JJ., concur; Murphy, J., dissents and votes to reverse the judgment and to dismiss the indictment on the ground that the circumstantial proof here adduced fails to establish appellant’s guilt beyond a reasonable doubt.